Judgment modified by deducting therefrom the costs allowed the defendants George H. Johnston and Thomas D. Johnston, on the ground that *751they are not united in interest respectively with the defendants Harvey T. Johnston and Amos Bojo, and as so modified unanimously affirmed, without costs. The court finds that the defendants and their predecessors in interest for more than twenty years before the commencement of this action were in occupation and possession of the premises in question, and that such occupation and possession were open, notorious and continuous and under a claim of title exclusive of any other right. • Present — Cochrane, P. J., Van Kirk, Hinman, McCann and Davis, JJ.